DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on August 08 2022 is acknowledged. Claims 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-7, 10, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 10,454, 025 B1).
Rejection of claim 6 is included in the rejection of claim 1 since all the limitations of claim 6 are included in claim 1. 
Regarding claims 1 and 6, Cheng teaches Figure 1-13 and related e.g. a non-volatile memory structure comprising :a first memory element (different claim, 20R;Col. 8; Ln. 50-60); a second memory element (different claim, 28R;Col. 8; Ln. 50-60); a top contact (30; Fig.8A; Col.9; Ln.45-50) , wherein the top contact is in contact with at least a portion of a top surface of the first memory element (30 and 20R), and wherein the top contact is in contact with at least a portion of a top surface of the second memory element (30 and 28R); and a bottom contact (12; Fig.8A; Col.9; Ln.45-50), wherein the bottom contact is in contact with at least a portion of a bottom surface of the first memory element (12 is contact with the 20R), and wherein the bottom contact (12) is in contact with at least a portion of a bottom surface of the second memory element (20R).
Cheng does not explicitly state a first memory element and a second memory element. 
However, Cheng teaches a first phase change memory pillar (20R; Fig.8B) and a second phase change memory pillar (28R; Fig.8B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to recognize that the first phase memory pillar and second memory pillar in the device of Cheng can be first memory element and a second memory element because each pillar can be a memory element. 
Regarding claims 2 and 7, Cheng teaches Figure 1-13 and related e.g. the first memory element and second memory element comprise different conductance changes for set and reset operation (Col.10; Ln. 17-20). 
Regarding claims 5 and 10, Cheng teaches Figure 1-13 and related e.g. a state of the non-volatile memory structure comprises a combination of the states of the first memory element and the second memory element (Col.10; Ln. 19-25).
Regarding claim 15, Cheng teaches Figures 1-13 and related text e.g. a first memory element (different then the claim, 20R; Fig.8B; Col. 8; Ln. 50-60) encircling a second memory element (different then the claim, 28R; Fig.8B; Col. 8; Ln. 50-60); a spacer (20; Fig.8; Col.6; Ln. 5-10) located between first memory element (20R) and second memory element (28R); and a bottom contact (12; Fig.8A; Col.9; Ln.45-50), wherein the bottom contact is in contact with at least a portion of a bottom surface of the first memory element (12 is contact with the 20R), and wherein the bottom contact (12) is in contact with at least a portion of a bottom surface of the second memory element (20R); a top contact (30; Fig.8A; Col.9; Ln.45-50) , wherein the top contact is in contact with at least a portion of a top surface of the first memory element (30 and 20R),
Cheng does not explicitly state a first memory element and a second memory element. 
However, Cheng teaches a first phase change memory pillar (20R; Fig.8B) and a second phase change memory pillar (28R; Fig.8B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to recognize that the first phase memory pillar and second memory pillar in the device of Cheng can be first memory element and a second memory element because each pillar can be a memory element. 
Regarding claim 16, Cheng teaches Figure 1-13 and related e.g. the first memory element and second memory element comprise different conductance changes for set and reset operation (Col.10; Ln. 17-20). 
Regarding claim 19, Cheng teaches Figure 1-13 and related e.g. a state of the non-volatile memory structure comprises a combination of the states of the first memory element and the second memory element (Col.10; Ln. 19-25).

Allowable Subject Matter
Claims 11-14 are allowed.
Claims 3, 4, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/Primary Examiner, Art Unit 2894